This is an appeal from an order of the trial court overruling a motion for judgment upon the pleadings. The appeal must be dismissed. In Oklahoma City-Ada-Atoka Ry. Co. v. Parks,182 Okla. 598, 78 P.2d 791, decided April 12, 1938, this court said:
"An order overruling a motion for judgment on the pleadings is not an appealable order, and where an appeal is taken from such an order prior to the entry of a final judgment or order in the cause, such appeal presents nothing properly reviewable by this court."
See, also, Attaway v. Watkins, 171 Okla. 102, 41 P.2d 914; Oklahoma City Land  Development Co. v. Patterson,73 Okla. 234, 175 P. 934.
The appeal is dismissed.
BAYLESS, V. C. J., and RILEY, CORN, GIBSON, and HURST, JJ., concur.